Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 30, 2021

The Court of Appeals hereby passes the following order:

A21D0245. ULTRA GROUP                    OF    COMPANIES,          INC.     v.   INAM
    INTERNATIONAL et al.

        Ultra Group of Companies, Inc. filed this discretionary application seeking to
appeal a final superior court order dismissing its writ of certiorari from a decision of
the Georgia Lottery Corporation (“GLC”). Ultra, however, has a right of direct appeal
here.
        Under OCGA § 5-6-35 (a) (1), a discretionary application is required to appeal
“decisions of the superior courts reviewing decisions of the State Board of Workers’
Compensation, the State Board of Education, auditors, state and local administrative
agencies, and lower courts by certiorari or de novo proceedings[.]” The statute
creating the GLC expressly provides that it is “not a state agency.” OCGA § 50-27-4.
Accordingly, “a superior court order reviewing a decision of the GLC does not fall
within the ambit of OCGA § 5-6-35 (a) (1), and an application for discretionary
review . . . is not required.” Amusement Leasing, Inc. v. Georgia Lottery Corp., 352
Ga. App. 243, 246 (1) (834 SE2d 330) (2019).
        We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35(j). Accordingly, this application
is hereby GRANTED. Ultra shall have ten days from the date of this order to file a
notice of appeal in the trial court. If Ultra has already filed a timely notice of appeal
in the trial court, it need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/30/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.